DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/KR2015/009229 filed September 2, 2015, which claims foreign priority to REPUBLIC OF KOREA Document No. 10-2015-0123569 dated September 1, 2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, the certified copy has not been perfected since an English Language translation of the certified copy has not been made of record.
Status
This Office Action is in response to a Pre-Appeal Brief Conference Decision to Applicants' Pre-Appeal Brief Conference Request filed on July 27, 2022 wherein the status claims include Claim 5 being canceled and Claims 12 and 13 being withdrawn from consideration as being drawn to non-elected inventions.  Claims 1-4, 6-11 and 14 -17 will be examined on the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William W. Cutchins on August 12, 2022.

The application has been amended as follows: 
	Claim 1 has been amended by adding the features of Claim 2 to Claim 1; 
Claim 9 has been amended to be dependent from Claim 1; 
Claims 2 and 10 have been cancelled.
See the Examiner’s Amendment below:

1.	(Currently amended) A method of preparing a hyaluronic acid composition for tissue restoration, comprising a step of mixing two or more crosslinked hyaluronic acid gels which are different from each other in terms of viscous modulus and elastic modulus by revolution/rotation at a revolution speed of 150 rpm to 400 rpm and a rotation speed of 150 rpm to 400 rpm, wherein the step is performed for 7 minutes to 30 minutes, wherein the mixture of two or more crosslinked hyaluronic acid gels which are different from each other in terms of viscous modulus and elastic modulus is a mixture of a monophasic crosslinked hyaluronic acid gel and a biphasic crosslinked hyaluronic acid gel.

2.	(Cancelled)

9.	(Currently amended) A hyaluronic acid composition with both monophasic and biphasic characteristics for tissue restoration prepared by the method of Claim 1 by revolution/rotation of a mixture of twoApplicantCG BIO CO., LTD.Attorney Docket No. 10820-005US1Page3of8 or more crosslinked hyaluronic acid gels which are different from each other in viscous modulus and elastic modulus.

10.	(Cancelled)
REJOINDER
Claims 1, 3, 4, 6-9, 11 and 14 -17 are allowable. Claims 12 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II, as set forth in the Office action mailed on November 18, 2019, is hereby withdrawn and claims 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments (see page 3, lines 4-8 of the Pre-Appeal Brief Conference Request) filed July 27, 2022, accompanying the Examiner’s Amendment above, with respect to Claims 1-4, 6-11 and 14 -17 have been fully considered and are persuasive. The rejection of Claims 1-4, 6-11 and 14 -17 under 35 U.S.C. 103 as being unpatentable over Zazzetta (WO 2013/053457 A1) in view of Yokokawa et al  (US Publication No.  2011/0034684 A1) and Lebreton (WO 2012/062775 A1) has been withdrawn in view of applicants arguments and the Examiner’s Amendment.

Claims 1, 3, 4, 6-9 and 11-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The Zazzetta (WO 2013/053457 A1) is representative of the closest prior art of record.  The Zazzetta WO publication in combination with the Yokokawa et al US publication and the Lebreton WO publication do not fairly discloses the combination of a monophasic hyaluronic acid and biphasic hyaluronic acid (i,e., two different crosslinked hyaluronic acid gels), wherein the process comprises a step of mixing two or more crosslinked hyaluronic acid gels which are different from each other in terms of viscous modulus and elastic modulus by revolution/rotation at a revolution speed of 150 rpm to 400 rpm and a rotation speed of 150 rpm to 400 rpm, wherein the step is performed for 7 minutes to 30 minutes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623